[Cite as Griffin v. Dept. of Rehab. & Corr., 2010-Ohio-3478.]

                                                         Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




THERON GRIFFIN

        Plaintiff

        v.

DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant
        Case No. 2009-01671

Judge Joseph T. Clark

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On May 3, 2010, defendant filed a motion for summary judgment pursuant
to Civ.R. 56(B). On June 3, 2010, plaintiff filed a response. On June 15, 2010, the
court conducted an oral hearing on the motion.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Case No. 2009-01671                        -2-                                    ENTRY

Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} At all times relevant, plaintiff was an inmate in the custody and control of
defendant pursuant to R.C. 5120.16. Plaintiff alleges a claim of false imprisonment.
According to plaintiff, he was incarcerated for a period of several weeks after
defendant’s privilege to confine him had expired. The facts giving rise to the case are
not disputed.
       {¶ 5} Plaintiff was sentenced to a three-year prison term and upon release from
custody, he was subject to a period of postrelease control. The Eighth District Court of
Appeals subsequently ruled that the sentencing court failed to adequately inform plaintiff
that he was subject to postrelease control and the case was remanded to the trial court.
Plaintiff was resentenced and later taken into custody based upon violations of his
conditions of postrelease control. While in custody, plaintiff filed a motion to dismiss his
charges and on June 24, 2008, the trial court ordered his release based upon the
holding in State v. Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250.
       {¶ 6} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time, however short.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d
107, 109, quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71.
       {¶ 7} In order to withstand defendant’s motion for summary judgment, plaintiff
must produce some evidence establishing the existence of a genuine issue of fact as to
each of the elements of a claim of false imprisonment: expiration of the lawful term,
intentional confinement after the expiration; and knowledge that the privilege initially
justifying confinement no longer exists. Bennett, supra; Corder v. Ohio Dept. of Rehab.
& Corr. (1994), 94 Ohio App.3d 315. However, “an action for false imprisonment cannot
be maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear[s] that such judgment or order is void.”
Case No. 2009-01671                         -3-                                    ENTRY

Bennett at 111, citing Brinkman v. Drolesbaugh (1918), 97 Ohio St. 171, paragraphs
five and six of the syllabus and Johns v. State (1981), 67 Ohio St.2d 325, paragraph
one of the syllabus, certiorari denied (1982), 455 U.S. 944.
       {¶ 8} In support of the motion for summary judgment, defendant submitted the
affidavit of Debra Hearns, an employee of defendant and the Deputy Superintendent of
Field Services at the Adult Parole Authority. Hearns’ affidavit states, in pertinent part,
as follows:
       {¶ 9} “2. On July 15, 2008, we received an entry ordering the release of Theron
Griffin. Prior to that time we had no entry ordering Griffin’s release.
       {¶ 10} “3. We released him the very next day on July 16, 2008.”
       {¶ 11} According to the affidavit of Richard Neff, plaintiff’s counsel in his criminal
case, soon after the June 24, 2008 order was issued, Neff attempted to secure plaintiff’s
release by contacting the Cuyahoga County Sheriff’s Department and Audrey Tidmore,
plaintiff’s parole officer. On an unspecified date, Neff also notified Tidmore’s supervisor
of the court’s order. Plaintiff asserts that Neff’s oral communications provided sufficient
notice to defendant that the privilege initially justifying the confinement no longer
existed. The court disagrees.
       {¶ 12} The Tenth District Court of Appeals has held that defendant “had no
discretion to release an inmate until it received an entry indicating [it] no longer was
privileged or justified in confining the inmate.” Trice v. Ohio Dep't of Rehab. & Corr.,
Franklin App. No 07AP-828, 2008-Ohio-1371, ¶19. The evidence shows that plaintiff
was promptly released within one day after defendant received the judgment entry from
the sentencing court.
       {¶ 13} Upon consideration of the arguments and the evidence presented by the
parties, the court finds that no genuine issue of material fact exists and that defendant is
entitled to judgment as a matter of law. Accordingly, defendant’s motion for summary
judgment is GRANTED and judgment is rendered in favor of defendant. Court costs are
Case No. 2009-01671                                  -4-                              ENTRY

assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                                    _____________________________________
                                                    JOSEPH T. CLARK
                                                    Judge

cc:


Peter E. DeMarco                                      Robert J. Zavesky
Assistant Attorney General                            Thomas J. Vozar
150 East Gay Street, 18th Floor                       Rockefeller Bldg., Suite 1425
Columbus, Ohio 43215-3130                             614 Superior Avenue NW
                                                      Cleveland, Ohio 44113-9850

AMR/cmd
Filed July 7, 2010/To S.C. reporter July 22, 2010